Citation Nr: 1822112	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for additional disability from VA treatment for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1964 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran filed a Notice of Disagreement (NOD) in May 2013 and a Statement of the Case (SOC) was issued in May 2016.  The Veteran filed a timely Substantive Appeal (VA Form 9) in June 2016.

The Board notes that the record contains some ambiguity as to the intended scope of the Veteran's claims. There are conflicting statements from the Veteran about his intent to claim entitlement to service connection for tinnitus and entitlement to service connection for bilateral hearing loss on a direct basis. The Veteran has made statements that indicated he only wished to pursue the 38 U.S.C. § 1151 claim. The May 2013 rating decision on appeal contained a denial of service connection for tinnitus and service connection for bilateral hearing loss on both a direct basis and as pursuant to the provisions of 38 U.S.C. § 1151. In his May 2013 NOD, the Veteran stated "You say my hearing loss is not due to my military service. This is true. I never claimed that my hearing loss was due to military service, I claimed that my hearing loss was due to the negligence in programming my hearing aids." He further stated "I never claimed tinnitus in my written statement." Subsequently, tinnitus did not appear on the May 2016 SOC. Accordingly, the Board finds that the Veteran did not appeal the May 2013 denial of entitlement to service connection for tinnitus and therefore, that issue is not on appeal before the Board. 

The issue of entitlement to service connection for bilateral hearing loss on a direct basis was adjudicated in both the May 2013 rating decision on appeal and the subsequent May 2016 SOC. Following the May 2016 SOC, the Veteran submitted a statement with his VA Form-9 in which he stated that he wanted VA to "disregard any hearing loss from active duty in the Armed Services and concentrate full attention to the negligence report from the VA doctor." The Veteran nonetheless checked a box indicating that he wanted to appeal all of the issues listed on the May 2016 SOC. Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss on a direct basis is currently on appeal before the Board. Thus, the Board has recharacterized the issues on appeal to reflect this determination.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA (Legacy) paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. The medical evidence does not show that the Veteran suffered an additional disability to his bilateral hearing loss.  

2. The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for additional disability as a result of VA treatment for bilateral hearing loss have not been met. 38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

2. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter in July 2011. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Such letter advised the Veteran of the regulations pertinent to the establishment of an effective date and disability rating as well as the
provisions with respect to compensation under 38 U.S.C. § 1151.

VA's duty to assist has also been satisfied in this case. The RO has obtained the Veteran's service treatment records, and his identified and available VA medical treatment records. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The Veteran was afforded VA examinations with accompanying medical opinions in September 2012 and May 2013. The opinions considered all of the pertinent evidence of record, and provide adequate rationales for the opinions stated. As there is adequate medical evidence of record to make a determination with regard to the issues on appeal, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met. 38 C.F.R. § 3.159 (c)(4).

VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Factual Background

The Veteran's service treatment records (STRs) indicate normal hearing upon entrance and separation from service. An October 1963 Report of Medical History was conducted while the Veteran was in the U.S. Army ROTC in advance of his appointment to service. The Veteran denied ear trouble and having worn hearing aids. Audiometry readings at the time noted pure tone thresholds as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-10
-5
LEFT
0
0
0
0
10

On his March 1964 entrance examination, the Veteran again denied any ear trouble or having ever worn hearing aids. During examination, the following pure tone thresholds were recorded: 

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

On his May 1966 separation examination, the Veteran denied ear trouble and having worn hearing aids and stated that his health was "good to the best of my knowledge." Audiology testing revealed pure tone thresholds as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-5
0
-
-5
LEFT
-5
-5
5
-
5

In a subsequent July 1966 Medical Statement Upon Separation, the Veteran signed a statement that indicated that there had been no change in his medical condition since his last final-type medical examination on May 27, 1966.

Military personnel records indicate that the Veteran was a unit commander with the 2nd Armed Division Artillery based at Fort Hood, Texas. 

The Veteran was seen for an audiology consult at the Dayton, Ohio VA Medical Center (VAMC) in November 2007. It was noted that he was seen for audiological testing due to complaints of hearing loss and intermittent bilateral tinnitus. The Veteran reported a history of noise exposure during his military career and denied occupational and recreational noise exposure. Audiometric evaluation revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
65
60
70
LEFT
20
15
65
60
65

Word discrimination was noted as 80 percent in the right ear and 84 percent in the left ear. An assessment of bilateral normal precipitously sloping to moderately-severe hearing loss was rendered. Binaural amplification was recommended. See November 2007 Audiology Consult.  

In December 2007 the Veteran was seen for hearing aid fitting and issued a binaural set of Siemens Hearing Instruments digital hearing aids. The Veteran reported being satisfied with the initial fit and sound quality of the aids. He was advised of how to insert and remove the devices as well as battery installation, cleaning, and maintenance. See December 2007 Audiology Note.

The Veteran filed his original claim for compensation in June 2011. He stated that he was filing for service connection for hearing loss and noted that he was around artillery in service. His application for compensation noted that his bilateral hearing loss began in 1966. See June 2011 Application for Compensation and Pension; June 2011 Statement in Support of Claim

In a June 2011 statement that accompanied his initial claim, the Veteran described the contentions that form the basis for his claim to entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151. In pertinent part, the Veteran stated that he saw a doctor in the audiology department of the Dayton VAMC and explained that his right ear hurt after an hour or so wearing the hearing aid in that ear. The mold cast in that ear was not quite right so another cast was made. The Veteran indicated that he could still not hear voices in movies and had not turned on the television or seen a movie in the last five years. He reported that he endured a great deal of pain with the hearing aids but would continue to endure the pain if it helped him to hear a movie. See June 2011 Correspondence. 

According to the Veteran, the doctor connected the hearing aids to a computer and compared the Veteran's hearing loss to adjustments programmed into the hearing aids. The Veteran asserted that the doctor told him that his hearing aids were programmed backwards. He reported that the doctor stated "the area of your hearing which is good - the low range - has been amplified like the bad areas of your hearing." The doctor made adjustments to the programming and the Veteran reported that the outside noise decreased proportionally. Id. 

The Veteran asserted that for the past five years he had limited contact with the world and could not get a job. He expressed his belief that good hearing or good programming of his hearing aids would have been an asset in getting a job. The Veteran stated that he had been to the Dayton VAMC seven times over the past five years and that no one had discovered the problem they had created for him. He further stated that he had asked for better quality hearing aids and was told that he needed to get VA disability before he could be fitted with more expensive hearing aids. The Veteran stated "I thought it was already determined that my hearing loss came from being in the artillery. I was too close too many times to the big guns. But apparently this is not the case...I believe it is reasonable to assume that my hearing loss came from the loud burst of noise from the artillery." Id.

A June 2011 audiology progress note from Dr. J.S. noted that the Veteran reported that his right ear mold was causing right ear pain and that the background noise of his hearing aids was too loud in all situations. Dr. J.S. reported that previous audiology reports noted that the Veteran reported his hearing aids were not loud enough, thus the overall gain was increased in November 2008, October 2009, and February 2011. Dr. J.S. noted that per the November 2007 audiometric evaluation, the Veteran had high frequency hearing loss. He cited the November 2007 pure tone thresholds and noted that when the overall gain was increased numerous times, the gain for the low and mid frequency region was actually louder than the high frequency region based on how Siemens preprograms their OTE hearing aids. The hearing aid was adjusted based on the Veteran's hearing loss, i.e., the low frequency gain was drastically reduced, the mid frequency gain was slightly reduced and the high frequency gain was increased. Dr. J.S. indicated that if the Veteran presented with further problems, he should be scheduled for another hearing evaluation and adjustment appointment. See June 2011 Audiology Note. 
 
A July 2011 audiology note stated that the Veteran was seen for a comprehensive audiological evaluation. He complained of bilateral hearing loss and significant decline in speech understanding in the past year. The Veteran reported a history of excessive noise exposure during his military career and denied occupational or recreational noise exposure. Audiometric testing during this visit revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
75
75
75
LEFT
25
30
70
65
65

The Veteran's speech recognition threshold was 35 dBHL in the right ear and 30dBHL in the left ear. Word discrimination in the right ear was 48 percent at 75dBHL in the right ear and 64 percent at 70dBHL in the left ear. Results were noted to be consistent with a bilateral sensorineural hearing loss. See July 2011 Audiology Note and Evaluation. 

In a July 2011 correspondence, the Veteran repeated his contentions regarding the treatment he received for his hearing loss at the Dayton VAMC. He asserted that Dr. J.S. was the physician who observed his mis-programmed hearing aids and that Dr. J.S. confirmed that the volume programming was the source of certain sounds, including bird sounds and background noise being too great. The Veteran asserted that he was previously led to believe that he had to endure extra noise to get amplification to the bad part of his hearing and that he had endured frustration and isolation in the previous three to four years because he could not turn on the television, listen to movies, or be in certain social functions. After Dr. J.S. adjusted the hearing aids, the Veteran stated that his hearing was normalized but his comprehension had deteriorated. He asserted that his "brain has to stop on many words that it doesn't want to process quickly." He stated that "by not using my hearing for the last 3 or 4 years, my ability to understand what I hear has deteriorated. It is this disability, caused by negligence at the Dayton VA, that I am asking disability status." See July 2011 Correspondence. 

The Veteran was afforded a VA audiological examination in September 2012. On examination, pure tone thresholds were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
70
65
70
LEFT
25
25
70
65
65

On the Maryland CNC word list, the Veteran scored 76 percent in the right ear and 84 percent in the left ear.
The Veteran was diagnosed with bilateral sensorineural hearing loss. The examiner opined that it was less likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event in military service. As rationale, the examiner noted that STRs showed hearing tests dated November 1963, March 1964, and May 1966 which all showed normal hearing thresholds. The examiner noted that the separation examination in May 1966 showed all thresholds were in the negative (better than zero), revealing hearing at the best range of normal. The examiner noted that delayed onset hearing loss has not been proven. He stated that hearing loss secondary to noise exposure is immediate, not delayed; therefore, the current hearing loss cannot be attributed back to military noise exposure. See September 2012 VA Examination Report. 

A VA medical opinion was obtained in May 2013 with regards to the Veteran's contention that his care at the Dayton VAMC had caused additional disability to his bilateral hearing loss. The opinion was conducted at a facility other than the VA center where the Veteran received the treatment in question. The examiner stated the Veteran's contentions and noted that it was unclear in what way the Veteran was stating that mis-programming of his hearing aids led to any additional disability. It was noted that the Veteran had frequently complained about his hearing aids, and his complaints were typically that the hearing aids were not loud enough. The Veteran complained about feedback at times, and the examiner noted that this is an unfortunate consequence of having digitally enhanced hearing. The feedback was always immediately addressed, and the Veteran always expressed satisfaction. The examiner reported that there was nothing in the objective evidence of record to indicate that the Veteran's hearing aids were mis-programmed at any time or that the Veteran's hearing had suffered from either his hearing aids or any programming thereof. See May 2013 VA Medical Opinion. 

The examiner stated that it was her medical opinion that it was less likely than not (less than 50 percent probability) that the Veteran's hearing loss was permanently aggravated beyond the normal progression of the disease by improper treatment at the Dayton VAMC, and especially as due to mis-programming of his hearing aids. There was nothing to indicate that VA treatment, including issuing, maintaining, or programming of the bilateral hearing aids since November 2007 or any other VA treatment during this period caused any additional disability to include aggravation of the bilateral hearing loss. There has been no additional disability caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical treatment. VA has not failed to exercise the degree of care that would be expected of a reasonable health care provider. VA did not furnish care without the Veteran's informed consent. There was no result of any event that was not reasonably foreseeable, and there were no events that a reasonable health care provider would not have considered to be an ordinary risk of treatment provided. There was no risk that a reasonable health care provider would not have disclosed in connection with the Veteran's treatment. Id.

In forming the above opinion, the examiner indicated that the Veteran's C-file and VA treatment records were reviewed. The examiner then provided a thorough written summary of treatment notes pertaining to the Veteran's bilateral hearing loss treatment at the Dayton VAMC from November 2007 through October 2012. While the Board will not reproduce the examiner's entire summary, the following observations were particularly probative:

The June 2011 audiology clinic treatment record noted that the Veteran presented to the clinic and reported pain in the right ear from the right ear mold and that background noise in all situations was too loud. It was noted that the Veteran had previously reported that the hearing aids were not loud enough, so the overall gain had been increased at his request in November 2009, October 2009, and February 2011. It was noted that when the overall gain was increased numerous times, the gain for the low and mid frequency region was actually louder than the high frequency region based on the way his hearing aids were pre-programmed by the manufacturer. The hearing aid was adjusted based on actual hearing loss in that the low frequency gain was drastically reduced, the mid frequency gain was slightly reduced, and the high frequency gain was increased. It was noted that the Veteran made no complaint of increased hearing loss. Here the May 2013 examiner added a note stating that it was also noted that there was only a minimal and insignificant difference between the old hearing evaluation referenced here (i.e. the November 2007 audiometric evaluation) and the hearing evaluation conducted in July 2011. Id.

The Veteran returned to the audiology clinic on June 24, 2011 to pick up his new ear mold. It was plugged and fit to his ear. The Veteran reported good sound quality and was satisfied with the appointment. Id.

The Veteran presented at the clinic on July 8, 2011 for a comprehensive audiological evaluation. He complained of bilateral hearing loss and significant decline in speech understanding in the past year. He gave no history of mis-programming of any hearing aids. He was diagnosed with bilateral sensorineural hearing loss and fit for hearing aids. Id.

The examiner further noted that in September 2012, the Veteran gave a history of not noticing any hearing loss while in service. The remaining notes indicated that the Veteran was seen multiple times for adjustments to his hearing aids for feedback issues as well as physical adjustments to the mold and slip tips of his hearing aids. The Veteran typically expressed satisfaction with the modifications made.  Id.

In a February 2018 statement, the Veteran asserted that in service he exposed to artillery, in particular howitzers, without the benefit of ear protection.  He reiterated his contentions about the programming of his hearing aids and asserted that his complaints were ignored by the Dayton VAMC. The Veteran reported that he first noticed some hearing loss in 2000 and believed it was a result of being too close to big guns without proper protection earlier in life. He reported that he first looked into getting hearing aids from a private company in 2006 before seeking care at the Dayton VAMC. The Veteran stated that after wearing VA hearing aids he began to have serious problems with hearing loss and understanding and that the mis-programming of his VA hearing aids had caused him severe incapacity. See February 2018 Correspondence. 

III. Entitlement to Compensation Benefits Under the Provisions of 38 U.S.C. § 1151 for Additional Disability from VA Treatment for Bilateral Hearing Loss.

The Veteran contends that he is entitled to compensation under the provisions of 38 U.S.C. § 1151 for his bilateral hearing loss. He alleges that his bilateral hearing loss was permanently aggravated by mis-programming of his hearing aids by the Dayton, Ohio VA Medical Center. He believes that due to VA's negligence or similar instance of fault in the programming of his hearing aids, he suffered additional disability.

Applicable Laws

Under 38 U.S.C. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected. See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable. 38 C.F.R. § 3.361 (a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment. See 38 U.S.C. § 1151 (a)(1).

In deciding this appeal, the Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as concerning the claim.

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C. § 1151 for additional disability as a result of VA treatment for bilateral hearing loss.

As detailed above, the Veteran contends that VA was negligent in the programming of his hearing aids and that as a result, he has suffered an additional disability or aggravation of his bilateral hearing loss.

The medical evidence of record does not support the Veteran's claim, however, as there is no evidence of an additional disability, as defined by the VA, as a result of VA medical treatment or care. The May 2013 VA examiner specifically opined that there was nothing to indicate that VA treatment, including issuing, maintaining, or programming of the bilateral hearing aids or any other VA treatment caused any additional disability, to include aggravation of the bilateral hearing loss. The May 2013 examiner's opinion was based on a thorough review of the Veteran's treatment records going back to November 2007 when he first sought VA treatment for his hearing loss. She further noted that nothing in the objective evidence of record indicated that the Veteran's hearing aids were mis-programmed at any time or that the Veteran's hearing had suffered from either his hearing aids or any programming thereof. 

The Board further notes that the evidence does not indicate that any asserted additional hearing loss was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable. The May 2013 examiner specifically opined that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider and that there was no additional disability caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical treatment. Furthermore, the record suggests that the Veteran's concerns about his hearing aids were always promptly addressed and the Veteran often expressed satisfaction with the measures taken. Indeed, the evidence suggests that the issues with the Veteran's hearing aids being too loud were a result of a combination of how the hearing aid manufacturer preprogrammed their units as well as repeated requests by the Veteran on at least three occasions to increase the volume on his hearing aids. Treatment notes indicate that VA medical staff repeatedly made efforts to modify the Veteran's hearing aids to make them comfortable and effective. 

The Board also finds probative the assessment of the May 2013 examiner that the Veteran made no complaint of increased hearing loss during the audiology consult in June 2011 when he alleges that he learned his hearing aids were not adjusted to the appropriate frequency for his hearing loss. This was supported by her observation that there were only minimal and insignificant differences in the Veteran's hearing based upon the November 2007 audiometric evaluation and the subsequent July 2011 audiometric evaluation. To the extent that the record demonstrates that the Veteran underwent adjustments to the programming of his hearing aids, there is no evidence to suggest that such programming adjustments produced any additional hearing loss or aggravated his hearing loss.    

Accordingly, the Board finds that there is no medical evidence indicating that the Veteran has an "additional disability," as defined by VA, as a result of VA treatment for bilateral hearing loss. The Board acknowledges that the record demonstrates numerous complaints of feedback and performance issues with the Veteran's VA provided hearing aids. As noted by VA examiners, feedback is an unfortunate consequence of digitally enhanced hearing. The Board understands the Veteran's frustration with such performance issues and with his hearing loss condition in general. Nevertheless, his frustration does not warrant entitlement to compensation for bilateral hearing loss under 38 U.S.C. § 1151, as there is no evidence that the programming and adjustment of his hearing aids caused any additional disability, as defined by VA regulations. 

The Board acknowledges a March 2018 brief submitted on the Veteran's behalf by his accredited representative. The brief argues in pertinent part that the examination conducted in May 2013 was inadequate in that the examiner failed to take into account the Veteran's lay statements regarding VA's negligence regarding the programming of his hearing aids. The Board finds this argument to be without merit. As detailed above, the May 2013 examiner indicated that she had reviewed the Veteran's file which contained the Veteran's lay statements and contentions. The Board can presume that the examiner's review of the file included review of such contentions. Additionally, she provided a detailed summary of treatment records and a rationale that directly addressed the Veteran's contentions with regard to the programming of his hearing aids and his contended aggravation of bilateral hearing loss. 

As the record does not demonstrate that the Veteran has an additional disability as a result of treatment for bilateral hearing loss, the Veteran's claim for compensation must be denied and no further analysis of the criteria for entitlement to compensation under 38 U.S.C. § 1151 is necessary. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

IV. Entitlement to service connection for bilateral hearing loss.

Applicable Laws 

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53

Analysis

The Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.
The Board acknowledges the Veteran's contentions that he was exposed to loud artillery in service without the benefit of hearing protection and the Veteran's DD 214 confirms that he was assigned to an artillery unit.
It is further acknowledged that the Veteran is competent to give evidence about his observable symptomatology. Layno v. Brown, 6 Vet. App. 465 (1994). It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, however, on his separation examination in May 1966, the Veteran denied hearing loss and problems with his ears. He further confirmed this in a signed July 1966 Medical Statement Upon Separation, in which he indicated that there had been no change in his medical condition since his last final-type medical examination on May 27, 1966. This report of information in the service treatment records is in fact, the Veteran's own lay statements that he relayed to the service department's medical professionals while he was on active duty. The Veteran's report of medical history completed at the time of his separation examination was made by the Veteran and is contemporaneous with his service. The reports reflect the Veteran's account of what he was experiencing at the time regarding the state of his hearing acuity, even after his exposure to loud noise from artillery.

The first time there is any record of the Veteran's hearing loss is in VA treatment records from November 2007, more than 40 years after his separation from service. The Veteran himself has indicated that he did not begin to notice hearing loss until 2000, some 34 years after separation and he has not offered any evidence of hearing loss for the period immediately following his service. For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.

Although the Veteran has been diagnosed with bilateral hearing loss, there is no probative evidence that shows that the hearing loss occurred in service. The service treatment records show normal hearing levels, and are absent of any complaints for ear trouble. After thoroughly reviewing the Veteran's record, the September 2012 VA examiner provided a negative nexus opinion, stating that the Veteran's hearing loss was not caused by his noise exposure while in service, supported by adequate rationale. The Board finds the September 2012 VA examination and opinion to be highly persuasive to the issue at hand. The opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion. Additionally, the opinion was shown to have been based on a review of the Veteran's claims file, and was accompanied by a sufficient explanation. 

In a March 2018 appellate brief, the Veteran's representative argued that available treatise evidence establishes a causal link between the Veteran's hearing loss and his exposure to artillery noises by suggesting "an individual's awareness of the effects of noise on hearing may be delayed after the noise exposure." The opinion of the September 2012 VA examiner addressed such a possibility in noting that delayed onset hearing loss has not been proven. He further noted that hearing loss secondary to noise exposure is immediate, not delayed, and therefore, the Veteran's current hearing loss cannot be attributed back to military noise exposure. Although he did not cite specific studies, the examiner essentially indicated that there are no definitive studies that credibly substantiate the theory of delayed onset hearing loss.  
Also, to the extent it is argued that the Veteran did not perceive his hearing loss until some point in time after the onset of his hearing loss, this assertion does not otherwise provide a definitive link between the Veteran's hearing loss and in-service noise exposure and is not sufficient to approximate or outweigh the probative value of the September 2012 VA opinion.   

Alternatively, the Veteran's representative argued that the opinion of the September 2012 VA examiner is inadequate in that he did not address the Veteran's credible lay statements regarding noise exposure and did not support his opinion with an adequate rationale. Although the September 2012 examiner's opinion did not specifically reference the Veteran's contentions regarding exposure to artillery, he indicated that he had reviewed the Veteran's claims file which contains note of the Veteran's assignment to artillery as well as the Veteran's written contentions regarding his hearing loss. The resulting opinion references in-service audiometric findings which all indicated normal hearing and are reflections of what the Veteran was experiencing in terms of actual effects of the noise exposure he had while in service. Additionally, given the Veteran's own reports that his hearing loss did not begin until 2000, at earliest, the examiner's opinion appropriately focuses on the possibility of delayed onset hearing loss some 34-40 years after noise exposure.
Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.
The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Determining the level of noise exposure necessary to cause permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns more probative weight to the medical opinion than the Veteran's lay assertions that his bilateral hearing loss is related to his military service.

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service. Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability from VA treatment for bilateral hearing loss is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


